Petitions for writs of certiorari to the United States Court of Appeals for the Ninth Circuit granted limited to Question 1 presented by the petitions. The cases are consolidated and a total of one hour is allotted for oral argument.
Same cases below, (No. 09-958) 572 F.3d 644 (first judgment) and 342 Fed. Appx. 306 (second judgment); (No. 09-1158) 596 F.3d 1098 (first judgment), 563 F.3d 847 (second judgment), 374 Fed. Appx. 690 (third judgment), 596 F.3d 1087 (fourth judgment); and (No. 10-283) 380 Fed. Appx. 656.